      Case 3:19-cr-00364-ECM-WC Document 33 Filed 02/05/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )
v.                                            )   CRIM. CASE NO. 1:19-cr-364-ECM
                                              )                (WO)
NAYEF AMJAD QASHOU                            )

                                        ORDER

       On January 28, 2020, the Court received a forensic evaluation of the Defendant

performed by Jessica Micona, Ph.D., a qualified expert in the field of forensic psychology.

(Doc. 28). In the report, Dr. Micona outlined her findings and specified that Defendant

Nayef Amjad Qashou is not “currently suffering from a mental disease or defect rendering

him unable to understand the nature and consequences of the proceedings against him or

properly assist in his defense. (Id. at 15). In the report, Dr. Micona notes that “[a]lthough

Mr. Qashou has been given a rule-out diagnosis of Level 1 Autism Spectrum Disorder, the

symptoms he displayed which were consistent with this disorder are not impacting his

competency to proceed.” (Id.). Dr. Micona concludes that “Mr. Qashou is presently

competent to proceed.” (Id.).

       Neither party has presented any information indicating that the Court should not

rely on Dr. Micona’s opinion, which is not only unchallenged by the Defendant, but is

conceded. For these reasons, and because neither party has requested a competency

hearing, the Court finds that a competency hearing is not required for the Court to make a

determination as to Defendant Qashou’s competency to stand trial. “Due process requires

that an adequate hearing be held on competency when the evidence raises a bona fide doubt
      Case 3:19-cr-00364-ECM-WC Document 33 Filed 02/05/20 Page 2 of 2



as to defendant’s competency to stand trial.” Fallada v. Dugger, 819 F.2d 1564, 1568

(11th Cir. 1987) (internal citations omitted). See also, United States v. Nickels, 324 F.3d

1250, 1252 (11th Cir. 2003) (“A district court may rule on [the issue of defendant’s

competency] without [the] benefit of a full dress hearing as long as the court has no ‘bona

fide doubt’ as to the competence of the defendant.”)

       After consideration of all of the evidence, the Court credits the conclusions of Dr.

Micona and finds that there is no bona fide doubt that Defendant Nayef Amjad Qashou is

competent to stand trial. Accordingly, it is

       ORDERED that the Defendant is competent to stand trial.

       Done this the 5th day of February, 2020.


                                      /s/Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
